Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 05/23/2022.

The application has been amended as follows: 
1.	(Currently Amended) A gummed paper, comprising:
a first substrate, having an uncovered region on an upper surface thereof; 
a second substrate; and
a second adhesive layer, located between the first substrate and the second substrate, and configured to adhere the first substrate to the second substrate, 
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate, a projection of the second adhesive layer is within the projection of the second substrate and outside the uncovered region of the upper surface of the first substrate,  a second dyne value of an upper surface of the second substrate is greater than or equal to 40 dyn/cm, and a first dyne value of the uncovered region of the upper surface of the first substrate is less than 40 dyn/cm, 
the gummed paper further comprising a plurality of foaming agent particles distributed in a first adhesive layer adhered to a lower surface of the first substrate, and
the gummed paper is configured to receive a coating material on both the upper surface of the second substrate and the uncovered region of the upper surface of the first substrate, and a difference of  between the second dyne value of the upper surface of the second substrate and the first dyne value of the uncovered region of the upper surface of the first substrate causes a movement of the coating material on the uncovered region of the upper surface of the first substrate towards the upper surface of the second substrate,
when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object to leave a void in the coating material that has flat and smooth edges because of the movement of the coating material from the uncovered region of the upper surface of the first substrate towards the upper surface of the second substrate, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1.    Lythgoe et al. (US6322876) discloses a gummed paper (see e.g. a printable multilayer gummed paper that is coated with water activated adhesive layer 3 over the paper substrate 1 in line 15-35 in column 3, line 12-16 in column 1), comprising:
A first substrate, having an uncovered region on an upper surface thereof (see e.g. carrier sheet of paper in Fig 1); and 
A second substrate (see e.g. indicia 5 in Fig 1); 
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate (see e.g. Fig 1),
the gummed paper is configured to receive a coating material on the uncovered region of the upper surface (see e.g. is configured to receive coating means is capable to receive a coating. Indicia is lifted from the carrier sheet, leaving the remaining adhesive attached to the carrier sheet in line 15-35 in column 3, wherein the area corresponds to the uncovered region.)

    PNG
    media_image1.png
    289
    666
    media_image1.png
    Greyscale

Combs et al. also discloses an adhesive coated multilayer paper substrate (see e.g. substrate can be various paper in Par. 98 or various other articles such as colored coated paper in Par. 101. FIG. 1C illustrates a first substrate 105, a second substrate 106, and a third substrate 107 adhered together with an adhesive 100c,100d in a stacked configuration where each substrate 105,106,107 has different sizes in Par. 97. Gummed paper by definition is a variety of colored, patterned papers with adhesive on one side for easy application. Thus the laminated structure in Fig 1C meet the gummed paper claim limitation.), comprising:

    PNG
    media_image2.png
    183
    457
    media_image2.png
    Greyscale

a first substrate, having an uncovered region on an upper surface thereof (see e.g. second substrate 106 in Fig 1C and Par. 97 corresponds to the claimed first substrate); and 
a second substrate (see e.g. first substrate 105 in Fig 1C corresponds to the claimed second substrate),
a second adhesive layer, located between the first substrate and the second substrate, and configured to adhere the first substrate to the second substrate (see e.g. Combs et al. disclose adhesive 100c in Fig 1C, Par. 97), 
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate (see e.g. first substrate 105 together with the 100C has projections on the underling substrate 106 in Fig 1C). a projection of the second adhesive layer is within the projection of the second substrate and outside the uncovered region of the upper surface of the first substrate (see e.g. Fig 1C)
the gummed paper is configured to receive a coating material on both the upper surface and the uncovered region of the upper surface (see e.g. is configured to receive coating means is capable to receive a coating. Combs discloses there is coating in between the first substrate and second substrate, which corresponds to the upper surface. Combs et al. also discloses when a plurality of substrates 109,110,111 are stacked on top of each other, the end of the adhesive extend beyond the end of substrate such that each substrate end embedded at one end in an HPCA-adhesive 100e which further adheres substrates 109,110,111 to substrate 108 in Par. 97.  One skilled in the art with the benefit of this disclosure should recognize that FIGS. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure in Par. 97. Thus Combs et al. disclose it would have been obvious for a person with ordinary skills in the art to apply adhesive on various surfaces of the gummed paper).
Chowdry et al. discloses preferred release agents for use in the toned image uniform coating have a low surface energy which is preferably less than about 40 dynes/centimeter. Examples of suitable release agents can be fluorinated hydrocarbons; perfluorinated polyolefins (see e.g. line 62-68 in column 5, line 1-18 in column 6). However the dyne value is not associated with gum paper substrate surface. 
Takami et al. (US20130330546) discloses when the gummed paper (see e.g. substrate can be paper in Par. 90) is subjected to heat (see e.g. adhesive layer can be thermally expansive adhesive layer 3 in Par. 93, Fig 3), the plurality of foaming agent particles are foamed(see e.g. expanding and foaming a thermally expansive microsphere in the thermally expansive adhesive layer by a heat treatment in par. 106, Par. 52, par. 112), are peeled off an object(see e.g. heat expansive adhesive layer is also heat peelable adhesive sheet in Par. 107). 
Neither Reference teaches the amended claim 1 wherein the gum paper has a second dyne value of an upper surface of the second substrate is greater than or equal to 40 dyn/cm, and a first dyne value of the uncovered region of the upper surface of the first substrate is less than 40 dyn/cm, and a difference between the second dyne values of the upper surface of the second substrate and the first dyne value of the uncovered region of the upper surface of the first substrate causes a movement of the coating material on the uncovered region of the upper surface of the first substrate towards the upper surface of the second substrate, 
when the gummed paper is subjected to heat, two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object to leave a void in the coating material that has flat and smooth edges because of the movement of the coating material from the uncovered region of the upper surface of the first substrate towards the upper surface of the second substrate, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.
 Thus claims 1, 3, 5-7, 9-11, 13-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        plic